DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 09/27/2021: Claims 1-15 are pending. 

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 8-11 under 35 U.S.C. 103 as being unpatentable over Chemia et al (Y.R. Chemla, H.L. Grossman, T.S. Lee, John Clarke, M. Adamkiewicz, B.B. Buchanan, A New Study of Bacterial Motion: Superconducting Quantum Interference Device Microscopy of Magnetotactic Bacteria, Biophysical Journal, Volume 76, Issue 6, 1999, Pages 3323-3330, ISSN 0006-3495, cited in IDS, heretofor referred to as Chemia) in view of Prozorov, Tanya, et al. ("Novel magnetic nanomaterials inspired by magnetotactic bacteria: Topical review." Materials Science and Engineering: R: Reports 74.5 (2013): 133-172., newly cited heretofore referred to as Prozorov) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… A navigation system for a motor vehicle requiring no external data source, the navigation system … an integrated circuit comprising an array of magnetometers placed in proximity to the magnetosensitive bioparticles, to detect changes in the local magnetic moment, thereby detecting fluctuations in an ambient magnetic field that induce changes in the local magnetic moment.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-7 are allowed for depending from allowable claim 1.
In claim 8, the specific limitations of  “… a gel medium harboring a continuous suspension of magnetosensitive bioparticles having a variable magnetic dipole moment vector, the variable magnetic dipole moment vector changing in response to variations in an ambient magnetic field vector; and an integrated circuit configured to detect changes in the variable magnetic dipole moment vector, thereby detecting variations in the ambient magnetic field vector.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 9-11 are allowed for depending from allowable claim 8.
In claim 12, the specific limitations of  “… an integrated circuit comprising an array of magnetometers placed in proximity to the magnetosensitive bioparticles, to detect changes in the local magnetic moment, thereby detecting fluctuations in an ambient magnetic field that induce changes in the local magnetic moment; … indexing the ambient magnetic field vector to a database having a correlation of the ambient geomagnetic field vector and a geolocation; and determining a current position based on the correlation.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 13-15 are allowed for depending from allowable claim 12.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Ju teaches a magnetic gyro.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863